UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                July 12, 2012
                           No. 12-1697

                                 IN RE: GRAND JURY

                  JOHN DOE1; JOHN DOE 2; ABC CORPORATION,
                                                      Appellants
                           (E.D. Pa. No. 09-gj-00006)

Present:      AMBRO, HARDIMAN, and VANASKIE, Circuit Judges

      1.      Motion by Appellants’ to Consolidate C.A. Nos.: 12-1697 & 12-2878;

      2.      Response by Appellee to Appellants’ Motion to Consolidate Appeal;

       3.     Amended Motion by Appellants to Consolidate C.A. Nos.:12-1697 &
              12-2878;

       4.     Reply by Appellant In Support of Motion to Consolidate.

                                             Respectfully,
                                             Clerk/tmk
_______________________________ O R D E R ______________________________

       The foregoing Motion by Appellants’ to Consolidate C.A. Nos.: 12-1697 & 12-
2878 is hereby granted. In doing so, we also grant Appellants’ Petition for Panel
Rehearing in C.A. No. 12-1697. The parties are directed to file briefs addressing the
issues raised in the consolidated cases including this Court’s jurisdiction in No. 12-2878
according to the following schedule:

       Appellants’ brief shall be filed by 4 P.M. Wednesday, August 15, 2012.

       Appellee’s brief shall be filed by 4 P.M. Wednesday, September 5, 2012.

       Appellants’ reply brief shall be filed by 4.P.M. Monday, September 17, 2012.

Oral argument will be set at the convenience of the Court.

                                          By the Court,

                                          /s/ Thomas L. Ambro
                                          Circuit Judge
Dated: July 19, 2012
tmk/cc: Frank P. Cihlar, Esq.
        Gregory V. Davis, Esq.
        S. Robert Lyons, Esq.
        Alexander P. Robbins, Esq.
        Stephen R. LaCheen, Esq.
        Ian M. Comisky, Esq.
        Matthew D. Lee, Esq.